Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 10/7/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious burden due to similar a comprehensive search would involve different searching strategies.  This is not found persuasive because burden is established when one of the following is shown: 
Separate classification;
Separate status in the art;
A different field of search; and
Prior art applicable to one invention would likely not be applicable to another invention. (MPEP 808.02).  
In the present case, the two inventions have a separate classification in the art, separate status in the art, a different field of search due to one being an apparatus and the other a method, and prior art applicable to one invention would likely not be applicable in another.  Therefore, burden is established. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavel (US 2003/0230522 in IDS) in view of Walters et al. (US 2014/0121150).
Regarding claim 1, Pavel teaches a method of performing a clean-in-place (CIP) process comprising: receiving water from a supply source having a hardness (hard water) ([0068]-[0071]); conditioning the water from the supply source to reduce the hardness, thereby generating an ultrasoft water having a hardness below a certain threshold due to using an antiscaling device (abstract [0062]) and reverse osmosis membranes ([0089]); flushing industrial equipment with a cleaning fluid comprising at least one cleaning agent and the ultrasoft water ([0100]-[0101]); and subsequent to flushing the industrial equipment with the cleaning fluid, flushing the industrial equipment with a rinse fluid to rinse the chemical agent from the industrial equipment (abstract, [0031], [0061]-[0087], and [0095]-[0102]).
It is noted that Pavel teaches the use of hard water but fails to teach the specific ppm of hardness claimed. Walters teaches that hard water is considered to be water with hardness ions over 100 ppm. As such, one skilled in the art would have expected or found it obvious for the water supply in Pavel to be hard water with a hardness ion concentration in the range claimed. 
It is further noted that Pavel teaches that the total dissolved solids concentration to be around 7 ppm but fails to teach the hardness ion concentration of the ultrasoft water. It is submitted that as Pavel teaches the same conditioning step (reverse osmosis) coupled with an anti-scaling device that is designed to remove hardness ions, one skilled in the art would expect the same results due to the same streams being treated by the same method, or it would have been obvious to provide enough treatment steps in series in order to ensure the desired hardness ion concentration.
Regarding claim 2, Pavel teaches that the cleaning fluid is mixed with the ultrasoft water ([0100]-[0101]).
Regarding claim 3, Pavel teaches the use of an anti-scaling device and reverse osmosis (abstract and [0090]).
Regarding claim 4, see the hardness ion concentration analysis in claim 1 above. 
Regarding claim 5,  Pavel teaches that the water can be from a municipal water supply ([0097] and [0141]).
Regarding claim 6, it is noted that Pavel teaches only soap and detergent being used with no mention of a water hardness control agent and therefore meets the claim limitation. 
Regarding claims 7 and 9, Pavel teaches the use of a detergent in order to aid in cleaning but fails to teach the specific detergent used. Walters teaches that a detergent known to be used in order to clean various components comprises an alkaline metal hydroxide and a surfactant (claim 10). One skilled in the art would look to what detergents are commonly comprised of and use a known detergent in the art, such as the Walters detergent. Therefore, it would have been obvious to use the known detergent in Walters that contains an alkaline metal hydroxide and a surfactant as the detergent in Pavel. 
Regarding claim 8, Pavel teaches that the detergent used should be added in small quantities. While no specific concentration ranges are provided for the concentration, one skilled in the art would have found that the small quantity in Pavel would encompass the range claimed, or it would have been obvious to provide the concentrations claimed as it is merely finding workable or optimal concentrations (Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.").
Regarding claim 10, see claim 1 above for analysis about the ultrasoft water hardness ion concentration. 
Regarding claim 11, Pavel teaches that the rinse water is the ultrasoft water ([0101]).
Regarding claims 12-13, it is submitted that one skilled in the art would have found it obvious that the washing and rinsing steps can be done in any order and that duplicating method steps/rinsing/pre-rinsing would have been an obvious matter to one skilled in the art (Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.). In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Further, one skilled in the art would have found it obvious to do an initial clean and rinse with the ultrapure water, and if more cleaning is necessary to use the detergent and rinsing steps based on the teachings of Pavel [0100]-[0101].

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavel (US 2003/0230522 in IDS) in view of Walters et al. (US 2014/0121150) as applied to claim 1 above, and further in view of Yokoi et al. (US 2016/0159672).
Regarding claims 14-15, Pavel fails to teach that the ultrasoft water is recirculated in industrial equipment, such as pipes, filters, valves, and heat exchangers. Yokoi teaches that ultrapure/ultrasoft water produced is recirculated in various industrial equipment, which includes piping and heat exchangers, in order to allow for cleaning of said industrial equipment ([0094]-[0099]). Therefore, it would have been obvious to recirculate the ultrapure/ultrasoft water in order to clean and flush industrial equipment, such as pipes and heat exchangers. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pavel (US 2003/0230522 in IDS) in view of Walters et al. (US 2014/0121150) as applied to claim 1 above, and further in view of Nagai et al. (US 5,614,088).
Regarding claim 16, Pavel teaches that the ultrapure/ultrasoft water is used to clean industrial surfaces ([0031]), but fails to teach the ultrapure/ultrasoft water being used to treat food or beverage industrial equipment. Nagai teaches that ultrapure/ultrasoft water is known to be used to clean equipment in the food industry (abstract and C1/L11-25). As such, one skilled in the art would have found it obvious to apply the ultrapure/ultrasoft water in Pavel to equipment in different specific industries, such as the food industry equipment, as using said ultrapure/ultrasoft water is already known to be used in such a manner with a reasonable expectation of success in doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777